DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10999955 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the molding compound (claim 20) must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered. Changes to the Drawings may necessitate changes to the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites, “at least one molded electronic power module…at least one heat generating component arranged on a molding compound on a first side of the base plate”,

However, the description only provides support for the following statement regarding the prior art:
“[0004]  Traditionally electronic power modules in electronic power systems are assembled by having a heat generating component directly or indirectly mounted on a first side of the base plate. The heat generating component is then usually encapsulated to the outside in a molding compound which also covers the rest of the first side of the base plate.”
Thus, there is only support for the heat generating component being encapsulated to the outside of a base plate by a molding compound, and not for the electronic power module being molded, the molding compound being applied by molding (e.g., molding compounds such as plastic may be deposited/applied without being molded), or for any molding compound explicitly being between the base plate and the component, and therefore the limitation constitutes new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Olesen (US 20130032230 A1).
As to claim 1, Bojan discloses: An electronic power system (Fig. 1, 2) comprising at least one electronic power module 10 (engine control unit; par. 0044), wherein the electronic power module comprises a base plate 16 and at least one heat generating component 12 arranged on a first side 14 of the base plate, wherein the electronic power module comprises a cooling structure 20 (par. 0046) for transporting heat away from the electronic power module via a coolant that is guided by the cooling structure, wherein the cooling structure is arranged on a second side 18 of the base plate opposite to the first side, wherein the cooling structure is integrally formed with the base plate (par. 0047). 
Bojan does not explicitly disclose:
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous.
However, Olesen suggests providing a cooling structure with multiple wall structures 19 (Fig. 2-3 and 6-7), and wherein the wall structures are not contiguous;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer (par. 0026-0027), and guide coolant from the inlet to the outlet (par. 0042).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan as suggested by Olesen, e.g., providing:
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous;

Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Bojan in view of Olesen above discloses: wherein at least one of the wall structures 24 (see also 24a; par. 0053; Bojan; see also structures 19 of Olesen) is for stiffening the base plate and directing a coolant along the cooling structure.
The amount of material is increased at the wall structures, consequently stiffening the base plate in at least these regions. Further, the coolant is directed along the features of the cooling structure. 
As to claims 3 and 13, the obvious modification of Bojan in view of Olesen above discloses: wherein at least one of the wall structures 24 (Bojan) comprises at least one stabilizing wall element, wherein the stabilizing wall element does not change direction for at least one third of the extension of the base plate along that direction (see Fig. 2, any of the main walls sidewalls of 24a, and/or additional central ridge section; par. 0053; Bojan).
As to claim 4, the obvious modification of Bojan in view of Olesen above discloses: wherein the electronic power module comprises at least two stabilizing wall elements that are arranged at a relative angle between 60º and 120º (see Fig. 2, several stabilizing wall elements of 24a are at 90º angles; Bojan; see also Olesen).
As to claims 5 and 14, the obvious modification of Bojan in view of Olesen above discloses: wherein the cooling structure is limited in the transversal plane by at least three stabilizing wall elements (see Fig. 2, generally left and right sidewalls and additional central ridge of 24a; Bojan).
As to claim 6 and 15-18, the obvious modification of Bojan in view of Olesen above discloses: wherein the wall structures form an interleaved comb pattern (see Fig. 2-3 and 6-7; Olesen) for guiding the flow of the coolant along the cooling structure (par. 0042, Olesen) and stabilizing the base plate. 
As to claim 8, the obvious modification of Bojan in view of Olesen above discloses:  wherein the cooling structure comprises at least three wall structures each of which comprises at least one stabilizing wall element, wherein the at least three stabilizing wall elements extend radially towards a common center location (see Annotated Figures below).

    PNG
    media_image1.png
    841
    952
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    841
    952
    media_image2.png
    Greyscale

Annotated Fig. 2 of Bojan: sample wall structures generally correspond to arrows, stabilizing wall elements circled

    PNG
    media_image3.png
    813
    998
    media_image3.png
    Greyscale

Annotated Fig. 3 of Olesen: example wall structures/stabilizing elements forming radial groups of 3
As to claim 11, Bojan discloses: A method for manufacturing an electronic power system (Fig. 1-2), comprising at least one electronic power module 10 (engine control unit; par. 0044), wherein the electronic power module comprises a base plate 16 and at least one heat generating component 12 arranged on a first side 14 of the base plate, wherein the electronic power module comprises a cooling structure 20 (par. 0046) for transporting heat away from the electronic power module via a coolant that is guided by the cooling structure, and wherein the cooling structure is arranged on a second side 18 of the base plate opposite to the first side, comprising the steps: 
providing a raw base plate, 
forming a cooling structure 24, 24a on the second side of the raw base plate such that the cooling structure is an integral part of the base plate (integrally formed, see par. 0046-0047 and Fig. 1-2), 
fixing the at least one heat generating component to the first side (par. 0044-0045).
Bojan does not explicitly disclose:
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous.

in order to cause disturbances in the flow pattern and prevent formation of a boundary layer (par. 0026-0027), and guide coolant from the inlet to the outlet (par. 0042).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Bojan as suggested by Olesen, e.g., providing:
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer, and guide coolant from the inlet to the outlet.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Olesen (US 20130032230 A1) as applied to claims 2 and 3 above, and further in view of Takahashi (US 20070227697 A1).
As to claims 7 and 19, the obvious modification of Bojan in view of Olesen above does not explicitly disclose: 

However, Takahashi suggests providing:
wherein the cooling structure (Fig. 5) further comprises transversally isolated pins 112d, and wherein the transversally isolated pins are isolated from the wall structures (clearly visible protruding from the left and right to form the channel);
in order to increase the radiating area of the internal surface of the cooling structure (par. 0041).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan in view of Olesen as suggested by Takahashi, e.g., providing:
wherein the cooling structure further comprises transversally isolated pins, and wherein the transversally isolated pins are isolated from the wall structures;
in order to increase the radiating area of the internal surface of the cooling structure.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Olesen (US 20130032230 A1) as applied to claim 1 above, and further in view of Dede (US 20120257354 A1).
As to claim 9, the obvious modification of Bojan in view of Olesen above does not explicitly disclose: 
wherein the electronic power system comprises at least two electronic power modules and a common coolant distributor, wherein the common coolant distributor comprises at least one distributor inlet and at least one distributor outlet connected to each electronic power module. 
However, Dede suggests providing:
wherein the electronic power system (Fig. 1A-1C) comprises at least two electronic power modules 110 and a common coolant distributor 140, 141, 142, wherein the common coolant distributor comprises at least one distributor inlet (from 142; par. 0023) and at least one distributor outlet (from 146; par. 0027) connected to each electronic power module;
in order to provide coolant flow and/or uniform coolant flow to each individual electronic power module (par. 0023, 0027).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan in view of Olesen as suggested by Dede, e.g., providing:
wherein the electronic power system comprises at least two electronic power modules and a common coolant distributor, wherein the common coolant distributor comprises at least one distributor inlet and at least one distributor outlet connected to each electronic power module;
in order to provide coolant flow and/or uniform coolant flow to each individual electronic power module.
Additionally, all claimed elements were known in the prior art and one skilled in the art See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 10, the obvious modification of Bojan in view of Olesen and Dede above discloses: 
wherein the common coolant distributor comprises individual depressions 143, 145, 148, 151 for receiving each electronic power module 110, wherein each depression comprises at least one distributor inlet (from 142; par. 0023) and at least one distributor outlet (from 146; par. 0027). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Olesen (US 20130032230 A1) as applied to claim 11 above, and further in view of Takano (WO 2012/114475 A1). Foreign reference submitted with IDS, EPO machine translation provided in parent application.
As to claim 12, the obvious modification of Bojan in view of Olesen above does not explicitly disclose: 
wherein the cooling structure is formed by cold forging the raw base plate. 
However, Takano suggests the method:
wherein the cooling structure 20 is formed by cold forging the raw base plate 10 (see p. 3, seventh par., translation; Fig. 4);
in order to integrally form the cooling structure with the base plate.
 It would have been obvious to one of ordinary skill in the related art(s) before the 
wherein the cooling structure is formed by cold forging the raw base plate;
in order to integrally form the cooling structure with the base plate.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Gohara (US 20140376184 A1) and Olesen (US 20130032230 A1).
As to claim 20, Bojan discloses: An electronic power system (Fig. 1, 2) comprising at least one electronic power module 10 (engine control unit; par. 0044), wherein the electronic power module comprises a base plate 16 and at least one heat generating component 12 arranged on (inside of) a housing structure 32 on a first side 14 of the base plate, wherein the electronic power module comprises a cooling structure 20 (par. 0046) for transporting heat away from the electronic power module via a coolant that is guided by the cooling structure, wherein the cooling structure is arranged on a second side 18 of the base plate opposite to the first side, wherein the cooling structure is integrally formed with the base plate (par. 0047). 
The housing structure 32 forms a top cover that protects the components of the electronic power module.
Bojan does not explicitly disclose:
molded electronic power module,
and the at least one heat generating component arranged on a molding compound,
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous.
However, Gohara suggests providing:
 the at least one electronic power module 1 (Fig. 1-2(b)) being a molded (par. 0043, 0046) electronic power module,
and the at least one heat generating component 31 arranged on (at least indirectly, inside of and connected by bonding wires; par. 0046) a molding compound 32 (polyphenylene sulfide resin case; par. 0042);
in order to form the molded electronic power module 1 and housing structure 32 by insert molding (par. 0043, 0046).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan as suggested by Gohara, e.g., providing:
the at least one electronic power module being a molded electronic power module,
and the at least one heat generating component arranged on a molding compound;
in order to form a top cover that protects the components of the molded electronic power module and in order to form the molded electronic power module and housing structure/top cover by insert molding.
Alternatively, the aforementioned method limitation “molded electronic power module” does not have any actual patentable weight, since it has been held that even though the claims are limited by and defined by the recited process, the determination of patentability of the product is product itself, and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965). 
Further, Olesen suggests providing a cooling structure with multiple wall structures 19 (Fig. 2-3 and 6-7), and wherein the wall structures are not contiguous;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer (par. 0026-0027), and guide coolant from the inlet to the outlet (par. 0042).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan in view of Gohara as suggested by Olesen, e.g., providing:
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer, and guide coolant from the inlet to the outlet.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
No Motivation to Combine
Applicant has suggested that there is no motivation to combine/modify Bojan in view of Olesen because Bojan describes no issues with a boundary layer being problematic (Remarks, p. 7).
In response, Examiner is unconvinced because the Olesen reference itself provides explicit motivation: in order to cause disturbances in the flow pattern and prevent formation of a boundary layer (par. 0026-0027), and to guide coolant from the inlet to the outlet (par. 0042). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB R CRUM/Examiner, Art Unit 2835